Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art doesn’t disclose:
An image display device for providing broadcast program information, the image display device comprising: 
a communication interface; 
a memory that stores one or more instructions; and 
a processor configured to execute the one or more instructions stored in the memory, the one or more instructions causing the processor to: 
automatically recognize a broadcast program that a display is currently displaying by performing image recognition; 
compare the broadcast program that the display is currently displaying with a currently scheduled broadcast program, which is identified based on metadata obtained from a metadata server via the communication interface; and 
based on identifying that the recognized broadcast program and the currently scheduled broadcast program are inconsistent, regenerate broadcast program information according to information of the broadcast program that the display is currently displaying, display the regenerated broadcast program information and transmit error data regarding the inconsistency between the currently scheduled broadcast program and the recognized broadcast program to the metadata server or another server,


 
Appln. No.: 16/593,095 wherein the transmitted error data includes information about a broadcast server providing the broadcast program that the display is currently displaying, as in claim 1 or similar language in the independent claims 7 and 13.
Claims 1, 3-4, 6-7 and 9-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426